COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Shawna Morgan Rector,                           §            No.08-21-00173-CV

                       Appellant,                 §               Appeal from the

  v.                                              §                County Court

  Mitchell Rector,                                §          of Winkler County, Texas

                        Appellee.                 §              (TC# 2012-2350)

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 2, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James Huggler, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before September 2, 2022.

       IT IS SO ORDERED this 4th day of August, 2022.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.